Citation Nr: 1411915	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active military service from August 1967 to August 1970.  He served in the Republic of Vietnam from April 5 to August 2, 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The law mandates that a claim for a mental health disability include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue as stated on the title page.  

The Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ) but he subsequently withdrew that request.  He also requested a hearing before a Decision Review Officer (DRO) but also withdrew that request.  

This case was remanded in February 2011 to provide certain notice to the Veteran and for evidentiary development.  This having been completed, the case has been returned to the Board. 

Following the Board remand, a November 2011 rating decision granted service connection for coronary artery disease (CAD).  A February 2013 rating decision granted service connection for peripheral neuropathy of the right lower extremity and the left lower extremity, as well as for erectile dysfunction, all as secondary to service-connected diabetes mellitus.  That decision also granted special monthly compensation (SMC) for loss of use of a creative organ and granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) and basic eligibility to Dependents' Educational Assistance (DEA). 

In addition to the paper claim file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the Virtual VA claim file does not reveal anything pertinent to the present appeal other than an electronic copy of the November 2013 Informal Hearing Presentation by the Veteran's service representative.  


FINDINGS OF FACT

1.  The competent evidence is against a finding that an acquired psychiatric disorder, to include a mood disorder and PTSD, is related to service, and against finding that any form of psychosis manifested within one year of service discharge. 

2.  PTSD was not diagnosed during the Veteran's military service, he did not engage in combat with the enemy, he was not a POW, he did not sustain a personal assault during service, and he although he had a some fear of hostile military or terrorist activity the persuasive clinical evidence shows that he does not meet the criteria for PTSD.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a mood, any form of psychosis, and PTSD was not incurred in or aggravated during military service; nor may any form of a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a military service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, an April 2007 pre-rating RO letter provided VCAA compliant notice.  

The February 2011 Board remand was ensure specific notice pertinent to the claim for service connection for PTSD.  Accordingly, an April 2011 letter informed the Veteran of the provisions of the recently created 38 C.F.R. § 3.304(f).  The February 2012 SSOC reflects readjudication of the claim thereafter.  Hence, the Veteran is not prejudiced by the timing of this notice.  See Mayfield and Prickett, both Id. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), service personnel records, and VA treatment records, including those obtained following and as requested in the February 2011 Board remand.  The Veteran was furnished a VA psychiatric examination in this case in September 2010 addressing the origin of any psychiatric disability he now has.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Moreover, the Veteran twice declined the opportunity to submit testimony in support of his claim.  

It must also be observed that In June 2010 the RO made a formal finding that the stressor information which the Veteran provided in the VA Form 9 was anecdotal in nature and did not contain sufficient information for a JSRRC search and, more significantly, he had not responded to a January 2010 RO letter requesting additional information pertaining to the friend whose death the Veteran reported having witnessed.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   Subsequent information from the Veteran provided only the last name of a person whom he has described as having been his best friend, and whose death he witnessed while the Veteran was hospitalized.  The RO then made additional efforts to verify this information, as will be reported hereafter.  

Thus, the Board finds that no further RO action to develop the record in this case is required prior to appellate consideration.  In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or develop.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield, 20 Vet. App. at543 (rejecting the argument that the Board lacks authority to consider harmless error).  

Background

The Veteran served in Vietnam from April to August 1969.  His military occupational specialty (MOS) was a Hawk Missile Crewman.  His decorations are the Vietnam Service Medal, the Sharpshooter Rifle Badge, and the National Defense Service Medal.  Shortly after his arrival in Vietnam he was hospitalized for two weeks due to anemia.  He was given a profile precluding his being assigned to field duty where there might be a high incidence of malaria.  The STRs are negative for signs, symptoms, history, treatment or complaints of psychiatric disability.  

VA treatment records since 2006 contain diagnoses which include PTSD and reflect that he was referred for treatment to a PTSD clinic.  Also, he had been treated for a past history of alcohol abuse, and residuals of past alcohol abuse.  

In the Veteran's March 2007 claim for service connection for PTSD he reported having worked in graves registration in Vietnam.  

VA treatment records show that Dr. A. noted in May 2007 that the Veteran reported that when he was in Vietnam he was assigned to a missile crew and their job was to hit enemy airplanes, which Dr. A. indicated was an original history he had not heard before.  Also, parts of the Veteran's history were not typical but it was felt to be best if the Veteran was followed at a mental health clinic.  

In August 2008 the RO made a formal finding that there was a lack of information required to corroborate the stressors associated with the Veteran's claimed PTSD.  This memorandum noted the Veteran's response to a request for stressor information.  However, the information contained therein was insufficient for the purpose of forwarding the case to the U.S. Army and Joint Services Records Research Center (JSRRC) or the Marine Corps or National Archives and Records Administration (NARA) for a meaningful search.  

The Veteran reported additional stressors in his December 2009 VA Form 9, Appeal to the Board, in January 2010.  The RO requested additional information concerning the reported death of the Veteran's best friend in Vietnam.  In June 2010 the RO made a formal finding that the information in the VA Form 9 was anecdotal in nature and did not contain sufficient information for a JSRRC search and the Veteran had not responded to a January 2010 RO letter requesting additional information pertaining to the friend whose death the Veteran reported having witnessed.  He had subsequently only identified the friend by last name.  A VA Decision Review Officer had requested development for death records of an individual with the reported last name that was hospitalized with the Veteran during the period of the Veteran's hospitalization in April and May 1969.  It was noted that there had been 61 persons during the Vietnam conflict with the same last name as that reported by the Veteran but none of them had died during the time of the Veteran's hospitalization, although one had died on the day of the Veteran's arrival in Vietnam.  Also, there was nothing in the Veteran's personnel file that indicated that he performed any duties other than a Hawk Missile Crewman, e.g., in graves registration.  

In September 2010 the Veteran was provided a VA psychiatric examination, at which time the claim files and electronic medical records were reviewed, and the Veteran was interviewed.  The examiner noted that the Veteran had reported in-service stressors that had not been verified.  Nevertheless, he reported having experienced fear while in Vietnam.  His service in Vietnam was verified by his DD 214.  Although the Veteran took multiple medications, he was not taking any psychotropic medications.  The Veteran reported that when he was in Vietnam he had sought treatment for a reaction to pills for malaria and while in the emergency room he had seen casualties arrive.  He reported having a strong emotional reaction to the way that these casualties died.  While hospitalized for a month, he had been evacuated four or five times because of incoming rocket or mortar attacks.  When subsequently assigned to a unit his primary duty was cleaning and picking up bodies and placing them in body bags.  A close friend of his had been killed by a mine explosion.  He did not exhibit fear, horror or helplessness.  However, he did state that he should not have seen what had occurred.  He related that he had not finished his Hawk battery training.  During his training, in Vietnam, he had had to seek shelter three or four times due to incoming fire.  He complained of lots of friendly fire incidents.  His normal reaction to incoming fire was to seek shelter and await further orders but he did not spontaneously mention any immediate terror.  He reported that there had been 13 casualties in his unit of 100 men during the war.  He related that during incoming fire he would constantly ask himself if he was going to go home.  However, he had always assumed that he would be going home and that he would survive.  

The Veteran reported that after military service he had not held down jobs for long because of his attitude.  He reported awakening spontaneously at night.  He denied having nightmares but had unpleasant dreams.  He did not awaken being severely frightened, but would be sweating when he awoke.  In his dreams he saw himself picking up bodies.  He only thought of his Vietnam experiences if he saw war related news on television.  He was not able to specify a single avoidant behavior but he was uncomfortable in crowds.  On mental status evaluation there was no clear evidence of psychosis.  His mood was at least superficially dysphoric and his affect was constricted.  He did not, in his conversations, discuss fears of terrorism or hostile military action to a degree greater than that exhibited by most Americans since September 11th.  Accordingly, there was no nexus to military service.  

In summary, the examiner stated that the critical issue as to the claim for service connection for PTSD was an inability to specify any credible avoidant behavior.  The Veteran denied symptoms other than sleep disturbance and gave no report regarding the symptoms that suggested that he had some kind of generalized hyperarousal.  It could certainly not be nightmares because they were extremely infrequent.  The only event to which a nexus could be made with any of his dreams was picking up bodies in a mine field, which sounded like the environment in which he reported that his close friend had been killed.  However, the accuracy of this historical narrative was in doubt because this was yet another, and different, variation of the information which he had reported as to the death of his close friend.  On the whole he did not meet the criteria for a diagnosis of PTSD under DSM-IV-TR.  He did have some claustrophobic-like symptoms but they were relatively mild and he appeared to have some social anxiety but these did not add up to a discreetly diagnosable disorder.  His general presentation was depressive, but he did not have clear symptoms of a separate depressive disorder.  Nevertheless, it was difficult to believe that he would have been consistently constricted and dysphoric as he now was without there being some kind of underlying depressive process.  Thus, it was at least as likely as not that the Veteran's mood disorder, not otherwise specified (NOS), was the appropriate diagnosis.  However, the Veteran did not give clear evidence that the mood disorder had a connection to military service.  Also, he did not make clear any focal fear of terrorist activity or hostile military action at levels beyond what was typical for most Americans since September 11th.  There was no specificity typical of a phobia and no clear "generalizability" typical of anxiety disorders other than PSD.  Thus, it was less likely than not that there was a connection between any such fears and his military experience.  The final diagnosis was a mood disorder, NOS.  

Subsequent, CAPRI records in Virtual VA continue to show that the Veteran was being seen at a VA mental health clinic, purportedly for PTSD.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder;(f) schizophrenia;(g) schizophreniform disorder;(h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998). If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If an alleged stressor is not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994). 

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  

Specifically, 38 C.F.R. § 3.304(f)(3) eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  

According to 38 C.F.R. § 3.304(f) (2013), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an inservice stressor; and (3) credible supporting evidence that the claimed inservice stressor occurred. 

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 128, 142 (1997). 

Under 38 C.F.R. § 3.304(f)(3), the Veteran must first have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Analysis

Initially, the Board notes that not only is there no evidence of psychiatric disability during service, the Veteran does not contend that any such evidence exists, i.e., he did not seek or receive any psychiatric treatment during service.  Thus, in sum, PTSD was not treated or diagnosed during service, and it is not contended that he was a prisoner-of-war.  In fact, he does not allege that he sought or received any psychiatric treatment until decades after his military service.  

With respect to whether the Veteran participated in combat, the Board finds that he did not.  He has not provided any information which would suggest that he actually participated in any combat activity against the enemy in Vietnam.  His MOS does not indicate that he participated in combat activities and he was not awarded any decorations which would suggest that he played a combat role in Vietnam.  Furthermore, his vague allegations of having come under attack from enemy fire and being near land mines in Vietnam are not consistent with the circumstances of his service.  In fact, shortly after arriving in Vietnam he was precluded, due to medical reasons not pertinent to this appeal, from participating in field activities.  This, together with his MOS of a missile crewman, and only four months of service in Vietnam, are persuasive evidence that he did not participate in combat.  And, to the extent that he was in a combat arena which may have created a sense of fear, this will be discussed in greater detail below with respect to the application of the provisions of 38 C.F.R. § 3.304(f)(3).  However, in sum, the Board finds that the Veteran's statements are not satisfactory and credible for the purpose of establishing his participation in combat because they are not consistent with each other or with the circumstances and conditions of his military service.  Since he did not participate in combat, a combat-related stressor in not established.  

With respect to 38 C.F.R. § 3.304(f)(3), fear of hostile military activity, the Veteran was provided a VA psychiatric examination in accordance with that regulation.  However, the examiner's opinion was that any sense of fear of hostile military activity was not sufficient to have caused PTSD.  

Specifically, the Veteran did not have any specific, credible, avoidant behavior and no generalized hyperarousal.  Also, he did not relate any symptoms indicative of PTSD other than some sleep disturbance and his dreams were not sufficient to rise to the level of nightmares.  As to whether any events might have caused fear of hostile military action, his reported dreams was picking up bodies in a mine field, which sounded like the environment in which he reported that his close friend had been killed, was considered to be historically inaccurate because he had related several different versions of such events.  Additionally, he had no focused fear of terrorist activity or hostile military action at a significant level and there was no specificity typical of a phobia and no clear "generalizability" typical of anxiety disorders other than PTSD.  The examiner's conclusion was that it was less likely than not that there was a connection between any such fears and his military experience.  Thus, not only was PTSD not diagnosed, the Veteran's generalized fears did not rise to a level which was sufficient to establish the existence of PTSD.  

As to any other psychiatric disorder, the examiner concluded that the Veteran's mild claustrophobic-like symptom and some social anxiety were not discreetly diagnosable psychiatric disorders.  Even his depressive symptoms did not constitute a separate depressive disorder.  Indeed, that examiner specifically found that the Veteran had only one psychiatric disability, i.e., a mood disorder, NOS, and even this was found not to be related to military service.  

For the reasons expressed, the Board finds that the preponderance of the evidence is against the claim and, so, the benefit-of-the-doubt standard of proof does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


